EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claims 1, 10, & 19 are allowable over the prior art of record. The restriction requirements among the different sets of Species A-C & Sub-Species 1-2, as set forth in the Office action mailed on 05/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/11/2021 is withdrawn.
Accordingly, Claims 9, 16, & 18, which are directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The examiner approves applicant’s new title and abstract filed 12/21/2021.
Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative David Heath authorized this amendment during a telephone interview conducted 04/29/2022:
The application has been amended as follows: 
Amend Claim 1 to recite the following:
1. A display device, comprising:
a display panel that includes a substrate, a display layer disposed on the substrate, and a thin-film encapsulation layer that covers the display layer;
an input sensing member that includes a base layer and sensing electrodes disposed on the base layer, wherein the base layer faces the substrate of the display panel; and
a resin layer disposed between the thin-film encapsulation layer and the base layer, wherein
the display device includes an opening area and a display area that at least partially surrounds the opening area, and
a side surface of the substrate that at least partially surrounds the opening area includes a portion having a rounded shape in a first cross-sectional view of the substrate that differs from a rounded shape in a second cross-sectional view of a side surface of another part of the substrate.

Amend Claim 7 to recite the following:
	7. The display device of claim 1, wherein
a side surface of the base layer that at least partially surrounds the opening area includes a portion having a rounded shape in the first cross-sectional view of the base layer that differs from a rounded shape in the second cross-sectional view of a side surface of another part of the base layer.

Amend Claim 10 to recite the following:
	10. A display device, comprising:
a substrate that includes a first inner surface and a first outer surface that is opposite to the first inner surface;
a display layer disposed on the first inner surface of the substrate;
a thin-film encapsulation layer that covers the display layer;
a base layer that includes a second inner surface that faces the first inner surface and a second outer surface that is opposite to the second inner surface; and
a resin layer disposed between the thin-film encapsulation layer and the base layer, wherein
the display device includes an opening area and a display area that at least partially surrounds the opening area,
the base layer includes a third side surface that at least partially surrounds the opening area and a fourth side surface that differs from the third side surface, and the third side surface includes a portion having a rounded shape in a first cross-sectional view of the base layer that differs from a rounded shape in a second cross-sectional view of the fourth side surface.
Amend Claim 19 to recite the following:
	19. A display device, comprising:
a substrate that includes a first inner surface and a first outer surface that is opposite to the first inner surface; and
a base layer that includes a second inner surface that faces the first inner surface and a second outer surface that is opposite to the second inner surface, wherein
the display device includes an opening area and a display area that at least partially surrounds the opening area,
the substrate includes a first side surface that at least partially surrounds the opening area and a second side surface that differs from the first side surface, and
the base layer includes a third side surface that at least partially surrounds the opening area and a fourth side surface that differs from the third side surface, and
the first side surface includes a portion having a rounded shape in a first cross-sectional view of the substrate that differs from a rounded shape in a second cross-sectional view of the second side surface, and
the third side surface includes a portion having a rounded shape in the first cross-sectional view of the base layer that differs from a rounded shape in the second cross-sectional view of the fourth side surface.

Additional Prior Art of Record
See attached Notice of References Cited.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the closest prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1, 10, & 19, each similarly including a display device comprising, inter alia: 
a side surface of the substrate that at least partially surrounds the opening area includes a portion having a rounded shape in a first cross-sectional view of the substrate that differs from a rounded shape in a second cross-sectional view of a side surface of another part of the substrate, or
the base layer includes a third side surface that at least partially surrounds the opening area and a fourth side surface that differs from the third side surface, and the third side surface includes a portion having a rounded shape in a first cross-sectional view of the base layer that differs from a rounded shape in a second cross-sectional view of the fourth side surface,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892